DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/16/2021 is acknowledged. The election is considered Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 29, 30, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Discussion on affinity for unlicensed spectrum access in 5G new radio (cited on IDS) [hereafter R1] in view of On Performance of UL Channel Access Procedures (cited on IDS) [hereafter R2] in view of Li et al (US 2020/0008229) [hereafter R3].
For claims 23, 29, and 45, R1 discloses one or more processors to: process one or more configuration transmissions from the eNB carrying one or more parameters for Grantless Uplink (GUL) transmission (Section 3.3 Grantless uplink transmissions are supported in the unlicensed spectrum, section 3, MCOT parameter is shared by the eNB to the UEs); and an interface for receiving configuration transmissions from a receiving circuitry and for sending GUL transmissions to a transmission circuitry (Section 3.3 Grantless uplink transmissions are supported in the unlicensed spectrum, section 3, MCOT parameter is shared by the eNB to the UEs).
R1 does not explicitly disclose determine one or more GUL subframes of an acquired Maximum Channel Occupancy Time (MCOT) on time-domain resources allocated for GUL transmission from the UE; and generate a GUL transmission during the one or more GUL subframes of the acquired MCOT in accordance with the one or more parameters for GUL transmission. 
However, R2 discloses determine one or more GUL subframes of an acquired Maximum Channel Occupancy Time (MCOT) on time-domain resources allocated for GUL transmission from the UE (Intro, paragraphs 1-3 and section “Proposal on Shared MCOT”, shared MCOT is used for uplink transmission and the UL subframes must respect the MCOT limit parameters); and generate a GUL transmission during the one or more GUL subframes of the acquired MCOT in accordance with the one or more parameters for GUL transmission (Section 2.2, Intro, 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use determine one or more GUL subframes of an acquired Maximum Channel Occupancy Time (MCOT) on time-domain resources allocated for GUL transmission from the UE; and generate a GUL transmission during the one or more GUL subframes of the acquired MCOT in accordance with the one or more parameters for GUL transmission taught by R2.  The rationale to combine would be to use a known technique in a similar device, to allow the implementation of known standards (See R2), to decrease delays (R2 Introduction), and design choice.
The previous combination does not explicitly disclose a processor or a machine readable storage medium.
R3 discloses a processor or a machine readable storage medium (paragraphs 452-453).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use determine one or more GUL subframes of an acquired Maximum Channel Occupancy Time (MCOT) on time-domain resources allocated for GUL transmission from the UE; and generate a GUL transmission during the one or more GUL subframes of the acquired MCOT in accordance with the one or more parameters for GUL transmission taught by R2.  The rationale to combine would be to use a known technique in a similar device, to increase possible embodiments of the invention increasing marketability, and design choice.


For claim 24, 30, and 46, R1 discloses one or more of the GUL subframes of the MCOT are reserved subframes that overlap with at least one of a Discovery Reference Signal (DRS) window and a Physical Random Access Channel (PRACH) (Section 2 LBT in unlicensed spectrum, which is wide spectrum allowing for additional capacity). Additionally, R2 discloses the limitations (Introduction, sharing channel occupancy).
R3 discloses that the GUL subframes for MCOT are reserved subframes (paragraphs 240-255).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use GUL subframes for MCOT are reserved subframes taught by R3.  The rationale to combine would be to use a known technique in a similar device, to increase possible embodiments of the invention increasing marketability, to decrease interference, to increase throughput, and design choice.
Allowable Subject Matter
Claims 25-28, 31-34, and 47-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not appear to disclose “a first value indicating that a subframe N+2 can be shared, and that a remaining portion of the acquired MCOT starting from subframe N+2 comprises 8 subframes; a second value indicating that the subframe N+2 can be shared, and that the remaining portion of the acquired MCOT starting from subframe N+2 comprises 7 subframes; a third value indicating that the subframe N+2 can be shared, and that the remaining portion of the acquired MCOT starting from subframe N+2 comprises 6 subframes; a fourth .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Coo et al (US 2018/0176945) discloses grant free transmissions; Chendamarai Kannan et al (US 2018/0242348); Karaki et al (US 2019/0342037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463